One Kneip was killed and his dead body was found beneath a bridge which crossed the dry bed of a canal. Evidently it had been dragged there from some distance. There was a wound made by a small knife which penetrated the liver. A rib was broken and the left lung collapsed. Either of these injuries might have become fatal in time but probably would not have disabled him immediately. On the body were other superficial cuts made with a knife. The top of his skull was macerated. He must have been struck repeatedly. This injury was what caused his death, and it would at once have made him helpless. Snow was on the ground and the story of the crime can in part be reconstructed from the marks that were discovered. Three people were present, a woman and two men. From the road their footprints led to a tree some 700 or 800 feet away, standing on the bank of the canal. In the space around the tree was blood and it was trodden down. *Page 491 
The tracks of a woman and at least one man then led to a spot distant some twelve or fifteen feet, down the bank of the canal and there was a mark as if a body had rolled down the slope. At this point again for a space of seven or eight feet in diameter the snow was trampled and there was considerable blood. Twenty-five feet further on there was a similar appearance with more blood, the footprints leading to it. Near this point was found part of Kneip's clothing. It had been made into a bundle and tossed over a fence. And thence down to the bridge was a mark as if something had been dragged and on one side of this mark were the footprints of a man and on the other those of a woman. Nearby were found the fragments of a revolver, a pair of handcuffs and a machinist's file, which seem to have been traced to the possession of the defendant. A small knife which is said to have belonged to Kneip was not far away.
There is no dispute but that the defendant and his wife were present and were the only ones present when Kneip was killed. One or both must have killed him. The People gave evidence sufficient to justify a finding of the jury that whoever committed this homicide was guilty of murder in the first degree. Motive on the part of both Mr. and Mrs. Odell was shown. The defendant's own story negatives the idea that if he did himself kill Kneip he was acting in self-defense. Further, if the actual killing had been done by Mrs. Odell the jury might have found that it was the result of a conspiracy and that the defendant was an accomplice. The verdict of conviction was based upon many circumstances not recited here and upon a confession made by the defendant after his arrest. Clearly it was not against the weight of the evidence.
If, however, the jury believed that Kneip was not actually killed by Odell and that Odell was not a principal in the commission of the homicide within the definition of section 2 of the Penal Law, but that although he started to give Kneip a beating, the latter's death was caused *Page 492 
by the independent act of Mrs. Odell for which he was not responsible, or if they had a reasonable doubt on this subject, then they should have acquitted the defendant. This might have been the conclusion reached from Odell's testimony on the stand.
He says he never intended to kill Kneip. Of any such plan he and his wife were innocent. They wished simply to beat him as a punishment for wrongs done to Mrs. Odell and for his slander of her. He handcuffed Kneip to the tree first mentioned. He then struck him on the head with a revolver. Mrs. Odell struck him at least twice with the file. Kneip was rendered unconscious. His body sank to the ground. Odell then removed the handcuffs and he and his wife started to leave the spot. They did not believe he was dead. Coming back, however, in search of a letter in Kneip's pocket they found that he had rolled down the bank. Odell opened Kneip's coat to obtain the letter and at that Kneip who had become conscious struck him and they had a struggle. Mrs. Odell came to the rescue of her husband and struck Kneip. Kneip turned on her and she started to run down the canal with Kneip after her. Odell who had fallen jumped up and followed. After going some little distance Kneip stumbled and fell. Odell came up with him and kicked him. Kneip and he again had a struggle. Kneip had the best of it. Getting his hands on Odell's throat he began to choke him. Mrs. Odell again came to his rescue and at this time Odell lost consciousness. When he came to Mrs. Odell was unfastening his collar and Kneip lay dead beside him. His inference is that during the interval Kneip was killed by his wife. Odell and Mrs. Odell then took off much of Kneip's clothing to prevent identification and drew the body to the bridge to hide it. In some particulars this statement is consistent with the physical signs which have been described.
Although the story may be improbable, it is not incredible as a matter of law and how much faith is to be *Page 493 
given to it is not for us to say. The question of its truth was presented and upon this question the jury must pass. Only if they disbelieved Odell's testimony or refused to give effect to inferences that might fairly be drawn from it, might they convict him of murder in the first degree. This was the precise problem before them. They may have so understood their duty. Yet if they did, it was in spite of the fact that their attention was called to it neither by the counsel nor by the court.
The learned trial judge in his charge with sufficient accuracy defined the various degrees of homicide, read the section of the Penal Law defining principals, properly gave the legal rules as to the presumption of innocence and as to reasonable doubt and the meaning of the term, told the jury that they were the judges of the facts, gave the rules as to the testimony of a defendant, as to the effect of a confession, as to the effect of character evidence and as to intent, and then without any reference to the facts closed by telling the jury that if they had a reasonable doubt whether this defendant was guilty of murder in the first degree and had no reasonable doubt but that he was guilty of murder in the second degree their verdict must be for murder in the second degree. If, however, they had a reasonable doubt with regard to these two degrees of murder but had no doubt as to whether he was guilty of manslaughter in the first degree they must give him the benefit of these doubts and convict him of manslaughter in the first degree. Previously in defining premeditation and intent the court had charged the jury that he stated the law which must guide them in determining "of which of these crimes and of which degree this defendant had been proven guilty here."
It is said that as a whole the jury was instructed that the defendant must be convicted of one of these three degrees of crime. While the charge may not have *Page 494 
been as clear upon this subject as might be wished, I think it left no room for misunderstanding. If there was a reasonable doubt, they had been told, of the defendant's guilt in a criminal case he was entitled to an acquittal and that if there were such a doubt in this case the defendant was entitled to the fullest benefit of it. They were told also that they were the exclusive judges of the facts. The jury could not have been misled. Even had they inferred that in the opinion of the judge the defendant was guilty, this is no reason for reversal if the ultimate decision is left to them.
More serious trouble, however, arises from the failure of the trial judge to refer to the testimony in the case before him, with the respective theories and claims of the state and the defendant and to point out the application to such testimony and claims, of the principles of law which he enunciated. I am aware of the impossibility of formulating any general rule as to a charge, or of stating in what detail the evidence should be reviewed. But this at least is true. The charge is intended to aid a jury of laymen in the decision of the material issues of a case. It is to point out what are the kind of facts, among a great number before them, some material and some immaterial, that bear upon these issues. It is to assist them in reaching a just result, to aid in securing a fair and impartial trial. None of these objects is attained by a mere statement of legal definitions. Some idea, at least, must be given of their bearing upon the concrete case at issue.
Here nothing of the kind was done. It was not said that the defendant claimed he was guilty neither of murder nor of manslaughter. Substantially no reference is made to the testimony on either side. There is no hint as to the defendant's story or that if certain inferences are drawn from it he is entitled to an acquittal. Nor is there any suggestion as to the material facts which the jury are to decide. With no help whatever certain *Page 495 
abstract legal propositions are laid down, and they are then told to bring in their verdict. I am not willing to say under these circumstances that on a trial for murder, where there is conflicting testimony, where if one story is true an acquittal might result, the defendant has had a fair trial or that his conviction should be sustained. However guilty he may be we should not ignore the failure to properly protect his rights. The probability is that the jury never understood the issue of fact they were called upon to decide. At least, whether they did or not is most doubtful. Had they done so it is quite possible they would have reached the same result. We cannot, however, make this assumption.
I think the judgment of conviction should be reversed and a new trial ordered.
CARDOZO, McLAUGHLIN and CRANE, JJ., concur with POUND, J.; HISCOCK, Ch. J., and HOGAN, J., concur with ANDREWS, J.
Judgment of conviction affirmed.